CALVERT, Justice
(concurring).
I agree to the judgment entered in this case.
*284Inasmuch as I have filed a dissent in Cause No. A-6870, 315 S.W.2d 291, it is perhaps appropriate for me to point out the features which appear to me to distinguish this case from that one.
1. This case does not involve the power of the district court to revise an order of the State Board of Insurance purporting to control the disposition of assets of an insurance receivership which are specifically committed by Article 21.28, Texas Insurance Code, to the custody of the court.
2. The District Judge undertook by his order under attack in this case to exercise an original power of appointment of a person, other than the liquidator selected by the State Board of Insurance, as receiver, contrary to the provisions of Article 21.28. The order entered by the District Judge does not purport to emanate from his supervisory power to reject an unsuitable person selected as liquidator by the Board. I do not regard the statutory provision directing that the liquidator selected by the Board shall be appointed receiver as per se an interference with the effective exercise of the court’s supervisory power. See, State Board of Insurance v. Betts, Tex., 308 S.W.2d 846, 851.